IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JEFFREY DALE SODER,                         : No. 23 MM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
COMMONWEALTH (THOMAS WOLF)                  :
(JOSH SHAPIRO) PENNSYLVANIA                 :
POWER AND LIGHT (WILLIAM H.                 :
SPENCE) PENNSYLVANIA PUBLIC                 :
UTILITIES COMMISSION (GLADYS M.             :
BROWN, ALT.),                               :
                                            :
                    Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 15th day of May, 2019, the Application for Leave to File Original

Process is GRANTED, the “Emergency Writ of Mandamus/Writ of Prohibition” is DENIED,

and the Application for Relief is DISMISSED AS MOOT.